Citation Nr: 1701322	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  09-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased evaluation in excess of 10 percent for hypertension on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to February 1980. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the RO which granted service connection for hypertension and assigned a 10 percent rating from May 30, 2007.   

The Veteran presented testimony at a Travel Board hearing before the undersigned in June 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

In August 2015, the Board upheld the denial of an initial rating in excess of 10 percent for hypertension.  At that time, the Board found that there remained a question of whether consideration for an extra-schedular evaluation was warranted and this matter was remanded so that it could be referred to the Director, Compensation Service, for consideration of whether an extra-schedular rating was warranted for the service-connected hypertension.  

In February 2016, this matter was again remanded to the Agency of Original Jurisdiction (AOJ) for development.  The AOJ was instructed to refer the Veteran's claim to the Director of the VA Compensation Service for a collective extraschedular consideration in light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  This was done, and the Director issued an administrative opinion in June 2016.  As such, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected hypertension has not been shown to warrant an extraschedular evaluation in addition to the schedular rating that is assigned. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hypertension on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321(b)(2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, required notice was provided.    

With respect to the Veteran's claim for an increased initial rating on an extraschedular basis, this claim represents a downstream issue from the initial award of service connection for hypertension, and therefore additional notice is not required.  This appeal is from the initial rating assigned with the grant of service connection, and the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board.  

The Veteran was also provided with several VA examinations and the exam reports have been associated with the claims file.  The Board finds the examinations to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and provided the information necessary to properly rate the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The AOJ referred the Veteran's claim to the Director of the VA Compensation Service (Director) for extraschedular consideration and the decisions from the Director are associated with the file.  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met and that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claim.

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the June 2011 Board hearing, the Veteran was assisted by a representative.  The undersigned fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the undersigned who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

2.  Analysis

An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321 (b)(1) (2016).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321 (b)(1). 

An extraschedular rating is determined based on the average impairment in earning capacity resulting from the unique disability picture.  Because the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case.  See Floyd v. Brown, 9 Vet. App. 88, 97 (1996).

Extraschedular consideration is not a question of opinion or discretion, but one of fact, considering a veteran's unique disability picture and whether that picture results in an average impairment in earning capacity significant enough to warrant an extraschedular rating.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  Essentially, the extraschedular rating is provided, as a matter of equity, in unique cases or exceptional cases not contemplated by the rating schedule.

As the Court explained in Thun v. Peake, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry." If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id; see also 38 C.F.R. § 3.321 (b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

In August 2015 and February 2016, the Board remanded the case for referral to the Director of the VA Compensation Service for a determination as to whether the Veteran was entitled to assignment of an extraschedular rating for the hypertension in accordance with the provisions of 38 C.F.R. § 3.321 (b)(1).  

The Board noted in the August 2015 remand that there was a question of whether consideration for an extraschedular rating was warranted based upon evidence showing that the Veteran must use as many as six antihypertensive medications for control of his blood pressure.  See the Veteran's testimony at the Hearing before the Board in June 2011 and the October 2014 VA examination report which indicates that the Veteran's hypertension should be characterized as "resistant."  

Diagnostic Code 7101 provides that a 10 percent rating is warranted for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).    

In November 2015 and June 2016 decisions, the Director of the VA Compensation Service determined, based on his review of the pertinent record, that entitlement to an extraschedular evaluation for the Veteran's service-connected hypertension was not warranted.  Given that this determination has been made, the Board now has jurisdiction to adjudicate the extraschedular issue on the merits.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).

Once the Director has conducted his review all three elements of Thun are reviewable by the Board.  See Anderson v. Shinseki, 22 Vet. App. 423, 428 (2009).  The Board considers the issue of whether to assign an extraschedular rating on a de novo basis.  See Kuppamala, at 458.  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The Director concluded that entitlement to an increased evaluation in excess of 10 percent on an extra-schedular basis for the service-connected hypertension was not warranted.  Service connection for hypertension was established with a 10 percent evaluation effective on May 30. 2007.  VA treatment records dated from January 25, 2005 to April 1, 2008 show treatment for hypertension.  Records dated prior to December 13, 2005 show elevated systolic blood pressures in excess of 160 and/or diastolic blood pressure in excess of 100.  A record dated January 28, 2008 also shows one blood pressure reading that showed elevated diastolic and systolic pressure readings.  Records dated from January 28, 2008 and thereafter show blood pressure controlled by medication.  On February 7, 2008, the Veteran had a VA examination and presented with elevated blood pressure readings.  Thereafter, blood pressure was controlled by medication.  

The Director indicated that a review of the February 2008, April 2012, and October 2014 examinations present no evidence of elevated blood pressure readings taken two or more time on three different days.  The Director found that the evidence does show that Veteran's service-connected hypertension is controlled with medication and the record presents no evidence of an exceptional or unusual disability picture, such as, marked interference with employment or frequent periods of hospitalization that would render application of the current rating schedular criteria inadequate.  The Director concluded that the current evaluation accurately addresses the symptoms of the service-connected hypertension and entitlement to an increased evaluation in excess of 10 percent on an extraschedular basis for the service-connected hypertension is not warranted.  See the November 2015 decision. 

In the June 2016 decision, the Director considered the Federal Circuit's holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) when determining whether entitlement to an increased evaluation in excess of 10 percent on an extraschedular basis for the service-connected hypertension was warranted as instructed by the February 2016 Board remand.  In the June 2016 decision, the Director noted that service connection was also in effect for post traumatic stress disorder, residuals of a forearm fracture, and erectile dysfunction.  

The Director stated that at the outset, it found no basis in evidence or law to consider an extra-schedular evaluation on a collective basis.  It was noted that subsequent to Johnson, the Court of Appeals for Veterans Claims held in Yancy v. McDonald, 27 Vet.App. 484 (2016) that VA is only required to address whether referral for an extra-schedular condition is warranted for a veteran's disabilities on a collective basis when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the service-connected disabilities.  

The Director indicated that review of the record fails to show that the Veteran raised the issue of collective extra-schedular consideration nor is it reasonably raised by the evidence of record.  Accordingly, as the threshold articulated by the Court in Yancy is not met, consideration of a collective extra-schedular evaluation is not required. 

The Director noted that VA examination dated in February 2008 yielded blood pressure readings of 171/96, 148/83, and 146/91.  The Veteran reported that he was taking three medications to control his blood pressure.  A VA examination from April 2012 noted recent readings of 116/70, 168/106, and 111/75 in the past year.  The examiner commented that the Veteran's hypertension did not impact the Veteran's ability to work.

The Director further noted that the most recent VA examination report dated in October 2014 indicates that the examiner noted that the Veteran took six antihypertensive medications.  These medications and daily dosages consisted of the following: Amlodipine, 10 mg; Lisinopril, 40 mg; Carvedilol; 25 mg (twice daily); Hydrochlorothiazide, 25 mg; Triamterene, 75 mg; and Prazosin, 5 mg.  The examiner noted recent readings of 120/75, 138/71, and a reading of 130/80 taken during the day of the examination.  The examiner indicated that the hypertension did not impact the Veteran's ability to work; however, he noted that, based on the number of medications he was on for hypertension, the Veteran had resistant hypertension.  The examiner further stated that, with compliance with the medication regimen, the medical records supported good blood pressure control. 
In a February 2015 addendum, the examiner stated that a review of the past two years of medical records showed no systolic pressure more than 200 and no diastolic pressure predominantly 110, 120, or 130.  However, the examiner noted that the Veteran's blood pressure was controlled with six antihypertensive medications.

The Director found that the evidentiary record fails to demonstrate an exceptional disability pattern for the service-connected hypertension that renders application of the regular rating criteria as impractical.  Thun v. Peake, 22 Vet. App. 111 (2008).  The 10 percent evaluation is correctly assigned based upon the need for continuous medication, which is clearly in accordance with the regular rating criteria.  The record fails to show systolic or diastolic readings that are so elevated as to require a higher scheduler rating.  The Director indicated that the evidentiary record does demonstrate that the Veteran requires six antihypertensive medications to control his hypertension.  However, this is not uncommon as most patients with hypertension require more than one antihypertensive agent to control elevated blood pressure.  The Director cited to http://www.aafp.org/afp/2008/0501/p1279.html.

The Director further noted that in revising the rating schedule for the cardiovascular system, a comment was received in response to the proposed rule that queried as to whether the 10 percent evaluation for hypertension on the basis of the need for continuous medication should depend upon the amount of medication.  The Secretary addressed the comment: "...the evaluation for hypertension is based not on the amount of medication required to control it, but on the level of control that can be achieved.  While there may be more side effects with higher levels of medication or with combined antihypertensive medications, the disabling side effects of medication may be separately evaluated under the provisions of 38 CFR § 3.310(a)."  The Director cited to 62 FR 65215.

The Director concluded that the requirement of multiple antihypertensive agents for control of hypertension fails to demonstrate an exceptional or unusual disability picture on a clinical or regulatory basis.  As noted above, it is not uncommon for patients with hypertension to require multiple medications to control the disease.  Furthermore, this scenario was specifically contemplated by the Secretary in promulgating the current rating criteria for hypertension, as the Federal Register discloses that the requirement for multiple medications was rejected for consideration under the rating schedule.  The Director indicated that in this case, the multiple medications achieved his purpose: control of the veteran's blood pressure.  As the Secretary stated in the Federal Register, evaluation is based upon the level of control of the hypertension, rather than the need for multiple medications.  The Director concluded that entitlement to an extra-schedular evaluation for the service-connected hypertension under § 3.321(b)(1) is denied.

The Board has considered the decisions of the Director and has considered the evidence of record.  The first part of the three-part test prescribed in Thun requires the Board to consider whether the schedular evaluation does not contemplate the claimant's level of disability and symptomatology.  

In the present case, the Board is unable at this time to conclude that there is anything in the present level of impairment or in the level of impairment at any time during the course of the appeal produced by the Veteran's service-connected hypertension that would take it outside of the applicable rating schedule.  The Board acknowledges that the Veteran takes multiple medications to control the hypertension.  However, as the evidence shows and the Director noted, the medications control the hypertension.  This scenario, treatment and control by continuous medication, is clearly contemplated under the 10 percent rating criteria for Diagnostic Code 7101.  Therefore, there is nothing in the disability picture presented that shows symptoms not contemplated by applicable rating schedule so as to demonstrate an exceptional or unusual disability picture that renders impractical the application of the regular rating standards to rate the Veteran's individual case. 

Therefore, because the facts of the case do not satisfy the Thun test, the Board is in concurrence with the November 2015 and June 2016 decisions of the Director of the VA Compensation Service in concluding that this case does not warrant extraschedular consideration.

Moreover, even if the schedular rating criteria were found to inadequately address the Veteran's service-connected disability, which the Board explicitly is finding is not the case here, the analysis directed by Thun would only shift to consideration of whether the Veteran's exceptional disability picture exhibited other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the evidence simply does not exhibit any of the governing norms.  The Veteran's hypertension has not required frequent hospitalizations.  With regard to employment, the hypertension did not impact employment.  The examiner who conducted the October 2014 examination indicated that the Veteran's hypertension does not have a functional impact on employment.

The purpose of the rating schedule is to compensate for average impairment in earning capacity and the Veteran is assigned a 10 percent rating for the hypertension.  The Board is not suggesting that the Veteran's service-connected disabilities do not cause impairment.  However, the schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  The impairment is what would be expected to merit the 10 percent rating that is currently assigned for hypertension.  

The Board also concurs with the Director's decision that the Veteran's case does not warrant consideration of a collective extra-schedular evaluation in accordance with Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The record does not show that the Veteran or his representative have raised the issue of collective extra-schedular consideration and this issue is not reasonably raised by the evidence of record.  Accordingly, the Board finds that consideration of a collective extra-schedular evaluation is not required. 

The Board acknowledges that the claim was sent by the Board for extraschedular consideration, and the Board now has de novo review authority.  However, having reviewed the evidence once again, the Board simply does not find an extraschedular rating is warranted in this case.  The Director laid out a well-reasoned rationale for the conclusion that an extraschedular rating was not warranted, and the Board has largely reiterated that reasoning, not because the Board is simply accepting the decision, but rather because upon a second review of the evidence, the Director's reasoning is substantiated by the evidence of record.

Therefore, because the facts of the case do not satisfy the Thun test, the Board is in concurrence with the November 2015 and June 2016 decisions of the Director of the VA Compensation Service in concluding that this case does not warrant the assignment of an extraschedular rating.

The Board in no way discounts the difficulties that the Veteran has experienced as a result of his hypertension.  However, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  As discussed above, the functional impairment due to the Veteran's hypertension is a disability picture that is considered in the current schedular rating criteria.


In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to initial rating in excess of 10 percent for hypertension on an extraschedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial increased evaluation in excess of 10 percent for hypertension on an extraschedular basis is denied.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


